Citation Nr: 0800921	
Decision Date: 01/09/08    Archive Date: 01/22/08

DOCKET NO.  04-29 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1968 to February 
1970.

This matter comes before the Board of Veteran's Appeals 
(Board) from a January 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico, which denied the benefits sought on appeal.

In November 2006, the Board issued a decision reopening a 
claim for entitlement to service connection for a left knee 
disorder based upon receipt of new and material evidence and 
subsequently denied the claim on the merits.  The Board 
additionally reopened the claim of entitlement to service 
connection for a right knee disorder and remanded the issue 
to the RO for further evidentiary development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In November 2007, the appellant forwarded additional evidence 
directly to the Board. He did not waive initial consideration 
of this material by the RO. In these circumstances, the law 
requires that the Board return the appeal to the RO/AMC for 
initial consideration of the new evidence.

In a decision on May 1, 2003, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) invalidated 
38 C.F.R. § 19.9(a)(2) and (a)(2)(ii). See Disabled American 
Veterans, et al. v. Secretary of Veterans Affairs (DAV), 327 
F.3d 1339 (Fed. Cir. 2003). The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2) was invalid because in conjunction with 
38 C.F.R. § 20.1304, it allowed the Board to consider 
additional evidence without having to remand the case to the 
agency of local jurisdiction (AOJ) for initial consideration 
and without having to obtain the appellant's waiver, which 
was contrary to 38 U.S.C.A. § 7104(a).

Here, the record has been supplemented with additional 
evidence that has not been reviewed by the RO. In November 
2007, the Board received additional medical evidence which 
has not been reviewed by the RO since the most recent 
supplemental statement of the case (SSOC) was issued in June 
2007. The additional evidence was received by the Board 
absent a written waiver of AOJ initial consideration of such 
evidence. Under DAV, the Board has no recourse but to remand 
the case for AOJ initial consideration of additional 
evidence.

Accordingly, the case is REMANDED for the following action:

1. The RO should readjudicate this claim 
giving consideration to the evidence 
received from the appellant which was 
received by the Board in November 2007. If 
the benefit sought on appeal remains 
denied, the appellant should be provided a 
SSOC. The SSOC must set forth that the 
additional evidence has been considered 
and contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal. An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order. The Board intimates no opinion as to the ultimate 
outcome of this case. The appellant need take no action 
unless otherwise notified. The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded. Kutscherousky v. West, 12 
Vet. App. 369 (1999).




	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



